DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 February 2021 with regard to the prior art have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (U.S. Publication 2016/0063749) in view of Gilman (U.S. Patent 6,809,838).

As to claim 1, Howell discloses a system for tinting of a computer-generated object, comprising:
a processor and a memory having computer-executable instructions stored thereupon (p. 5, sections 0047-0048) which, when executed by the processor, cause the system to:
store an object having an original texture including an original color, the original color including an original hue component (p. 3, sections 0029-0032; each textural image color pixel has a hue component, luminosity component, as well as chroma components associated with an RGB color);
receive selection of a target color, the target color having a target hue component, a target luminosity component and a target chroma component (p. 3, 
select a tinting method from a plurality of candidate tinting methods based on the target luminosity component and the target chroma component (p. 3, sections 0029-0032; a tinting method that weights an overlay blend method, which includes a screen blend method, more or not at all, or a multiply blend more or not at all can be selected based on the spatial image luminosity; as shown in equation 4, a method that only includes the multiply blend can also be selected based on one of the chromatic components of the spatial image color);
tint the object from the original color to the target color using the selected tinting method by changing the original hue component to the target hue component by a consistent shift (fig. 3, element 370; p. 3, section 0031; the tinting takes place using a mixing parameter constant; since a constant is used, the shift reads on a “consistent” shift); 
and provide the tinted object having the target texture (fig. 2d; p. 5, section 0048; p. 6, claim 1; the results are provided to be displayed on a display).
Howell does not disclose, but Gilman does disclose the original texture including perceivable variations in highlights and shadows and that the consistent shift generates a target texture that includes the perceivable variations in highlights and shadows (col. 2, lines 5-30; col. 3, lines 43-59; an original color variation including variations in highlights and shadows, which would read on a texture, is consistently shifted to maintain luminance differences and preserve highlights and shadows) and receiving 

As to claim 2, Howell discloses wherein two or more of the plurality of tinting methods are selected to tint the object to the target color (p. 3, sections 0029-0032; a tinting method that weights an overlay blend method, which includes a screen blend method, more or not at all or a multiply blend more or not at all can be selected based on the spatial image luminosity; each of the screen blend, overlay blend, and multiply blend can read on the types of tinting methods).

As to claim 5, Howell discloses wherein the plurality of candidate tinting methods comprise at least one of a value overlay, a linear burn, a luminosity, hue, chroma (LHC) offset, a color overlay, a color multiply, a value multiply, or a hue, saturation, lightness (HSL) offset (p. 3, sections 0029-0032; the overlay blend would read on a color or value overlay while the multiply blend would read on a color or value multiply).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Gilman and further in view of Elahie (U.S. Patent 10,860,838).

As to claim 3, Howell does not disclose, but Elahie does disclose wherein the object comprises a computer-generated video game character and the original texture comprises skin tone of the computer generated video game character (col. 13, line 66-col. 14, line 19; col. 15, lines 5-29; the texture modified is a skin color of a video game character, which is modified without changing underlying models). The motivation for this is to rapidly and efficiently create different faces for gameplay. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Howell and Gilman to use an object comprising a computer-generated video game character and original texture comprising skin tone of the computer generated video game character in order to rapidly and efficiently create different faces for gameplay as taught by Elahie.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Gilman and further in view of Takahashi (U.S. Publication 2004/0161147).

As to claim 4, Howell does not disclose, but Takahashi does disclose wherein selection of the tinting method is based, at least in part, upon a comparison of the target chroma component with a chroma threshold (fig. 4; fig. 9; p. 2, section 0028; p. 3, sections 0031-0033; p. 9, section 0105; tint is corrected based on one method or another depending on if saturation/chroma is below or above a threshold). The motivation for this is to resolve discontinuity resulting from tinting achromatic colors (p. 1, sections 0004-0005). It would have been obvious to one skilled in the art before the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Gilman and further in view of Lee (U.S. Publication 2016/0086316).

As to claim 6, Howell does not disclose, but Lee does disclose wherein tinting the object further comprises applying a filter to at least one of the target chroma component or the target luminosity component (p. 3, section 0029-p. 4, section 0031; p. 4, section 0036-p. 5, section 0040; an object is blended/tinted with a filtered image based on the probability that it is skin tone). The motivation to apply this filter is to smooth out blemishes while retaining desirable edges. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Howell and Gilman to apply a filter to at least one of the target chroma component or the target luminosity component in order to smooth out blemishes while retaining desirable edges as taught by Lee.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Gilman and further in view of Chen (U.S. Publication 2017/0262970).

.

Claims 8, 9, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howell and Gilman in view of Lim (U.S. Patent 8,406,519).

As to claim 8, see the rejection to claim 1. Further, Howell discloses conversion of a color to a luminosity value (p. 3, section 0029; the luminance value reads on a luminosity value). Howell, does not disclose, but Lim does disclose converting the target color into a color space, the target color having a target hue component, target luminosity component and a target chroma component in the converted color space (col. 9, line 62-col. 10, line 34; col. 10, line 44-col. 11, line 22; a target image for compositing is converted to LCH, which is luminance/luminosity-chroma-hue, before a blending/tinting operation between that image and another image occurs). The motivation for this is to determine skin tone probability values for pixels. It would have 

As to claim 9, see the rejection to claim 2.

As to claim 12, see the rejection to claim 5.

As to claim 15, see the rejection to claim 8.

As to claim 16, see the rejection to claim 2.

As to claim 19, see the rejection to claim 5.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Gilman and Lim and further in view of Elahie.

As to claim 10, see the rejection to claim 3.

As to claim 17, see the rejection to claim 3.

s 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Gilman and Lim and further in view of Takahashi.

As to claim 11, see the rejection to claim 4.

As to claim 18, see the rejection to claim 4.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Gilman and Lim and further in view of Lee.

As to claim 13, see the rejection to claim 6.

As to claim 20, see the rejection to claim 6.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Gilman and Lim and further in view of Chen.

As to claim 14, see the rejection to claim 7.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612